Citation Nr: 1236435	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  08-19 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus, Type II.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active duty from March 1996 to January 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for diabetes with neuropathy of the toes, for which an initial 20 percent evaluation was assigned effective from December 21, 2005.  

In an unappealed March 2009 rating action, service connection was denied for (diabetic) retinopathy.  Subsequently, in a September 2011 rating action, service connection was separately established for peripheral neuropathy of the right and left upper and lower extremities, associated with service-connected diabetes.  None of those claims are currently in appellate status before the Board.  

The Veteran had requested a travel Board hearing as shown by his substantive appeal form received in July 2008.  However, he failed to appear for a Board hearing scheduled for April 2012, with no reason provided.  Subsequently, he has not requested a rescheduled hearing.  The case will therefore be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704

An October 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Board notes that the issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As explained more fully herein, the Board believes that the issue of entitlement to a TDIU may be viable and has in essence been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision and will be remanded for clarification and additional action if appropriate.

In a brief from the Veteran's representative dated in September 2012, several additional claims were raised.  Claims of (1) entitlement to an earlier effective date for the grant of service connection for peripheral neuropathy of the left and right upper and lower extremities; (2) entitlement to service connection for a heart condition/coronary artery disease to include based on clear and unmistakable error (denied in a March 2007 final rating action and requiring the presentation of new and material evidence to reopen it); (3) entitlement to service connection for diabetic retinopathy, to include as secondary to diabetes and/or hypertension (denied in a March 2009 final rating action and requiring the presentation of new and material evidence to reopen it); and (4) special monthly compensation based on blindness have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required in conjunction with the Veteran's appeal relating to the claim for an initial rating in excess of 20 percent for diabetes mellitus Type II to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

The Veteran maintains that his records clearly shows that he is required to take insulin, is on a restricted diet and that his activities are limited, warranting the assignment of a 40 percent evaluation for diabetes. 

As an initial matter the Board notes that a mental health record of May 2007 referenced the Veteran's receipt of disability benefits from the Social Security Administration (SSA).  However, the records relating to the SSA decision and the decision itself have not been associated with the claims folder.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Voerth v. West, 13 Vet. App. 117 (1999); Baker v. West, 11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 (1996); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Diorio v. Nicholson, 20 Vet. App. 193 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This appeal must be remanded to obtain the Veteran's complete SSA record.  

With respect to the Veteran's increased initial rating claim for diabetes, it has now been more than 2 years since a VA examination specifically relating to this condition have been conducted.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened, or in cases where the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of Veteran because a 23-month old examination  was too remote in time to adequately support the decision in an appeal for an increased rating).  In this case, the Board believes that supplemental information is required prior to the adjudication of the claims on appeal and that a current evaluation of the Veteran's service-connected diabetes mellitus would prove helpful in adjudicating the merits of the claims.  

Specifically, the Veteran maintains that the his diabetes requires restriction of activity.  With regard to the criterion involving regulation of activities, medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007) (holding that medical evidence is required to show that occupational and recreational activities have been restricted, for purposes of Diagnostic Code 7913 providing a 40 percent disability rating for diabetes when the diabetes requires insulin, restricted diet, and regulation of activities).  

When examined by VA in 2010, the examiner diagnosed diabetes mellitus Type II, and indicated that there was no need for the Veteran to significantly modify his activities due to diabetes.  The Board notes that the Veteran also has numerous other medical conditions which could potentially impair his activities.  The Board believes that it would be helpful to obtain an opinion addressing whether diabetes (as opposed to other conditions) requires restriction of activity, as asserted by the Veteran.  Therefore, new and contemporaneous VA examination should be administered to determine the current manifestations and level of severity associated with the Veteran's claimed disorders.  See 38 C.F.R. § 3.159 (2011).  

In addition, pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for diabetes, further development of this issue is  necessary, to include whether the Veteran even wishes and intends to pursue 
a TDIU claim.  

A VA PTSD examination report of September 2009 indicates that the Veteran last worked as an auto parts salesman and implicates PTSD as a significantly adverse factor with respect to his employability.  With respect to a potential TDIU claim, the Veteran has several disabilities, including PTSD rated as 100 percent disabling.  He is also in receipt of special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i), on account of the 100 percent rating in effect for PTSD, as well as additional service connected conditions independently ratable as 60 percent or more from April 2010.  In light of this information, it is not clear whether the Veteran would actually be eligible for any additional compensation even if a TDIU were granted.  

The Board observes that it is not categorically true that assignment of a total schedular rating, such as that currently assigned for PTSD, renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In the Bradley case, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, as the Veteran has numerous service-connected conditions in addition to PTSD, it is possible that a TDIU claim could be supported by the impairment attributable to such disabilities, including diabetes and related service-connected manifestations such as peripheral neuropathy of the upper and lower extremities.  Accordingly, for reasons discussed in the case of Bradley v. Peake, 22  Vet. App. 280 (2008), it does not appear that the Veteran's TDIU claim is moot from the outset in this specific case.

Accordingly, upon remand, the AOJ is requested to afford the Veteran notice under the VCAA as relates to a TDIU claim and should clarify whether he wishes to pursue such a claim.  If so, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  In the event that the Veteran's elects to pursue a TDIU claim, after all appropriate development has been completed, a TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.   

In addition, it appears that the Veteran primarily receives treatment for medical conditions through VA and that records current through to August 2011 are on file.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67  (1998); Bell v. Derwinski, 2 Vet. App. 611, 613  (1992).  As such, VA is requested request and obtain records dated subsequent to August 2011, and to consider them in conjunction with the readjudication of the claim on appeal.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence must be shown to support a claim for TDIU.  

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his diabetic condition and which relate to a TDIU claim (as applicable).  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such

3.  The RO/AMC shall obtain copies of all VA treatment records of the dating from September 2011 to the present, and associate them with the claims file or the Veteran's virtual VA file, as appropriate. 

4.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

5.  The Veteran should be scheduled for a new VA diabetes examination.  The VA examiner should thoroughly review the Veteran's claims file and a copy of this REMAND in conjunction with the examination and state that has been accomplished in the VA examination report.  The examination should specifically address the following:  

(a) Does the Veteran's diabetes require insulin, a restricted diet and regulation of activities?  Please specify the nature of activities (such as occupational or recreational) requiring regulation, if any.

(b) If the Veteran's current diabetes requires insulin, a restricted diet and regulation of activities, does he also suffer from episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider?

(c) If the Veteran requires insulin, does he require more than one daily injection, a restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications?

(d) Does the Veteran's diabetic condition and associated service-connected peripheral neuropathy of the upper and lower extremities impair his employability, to include addressing whether these conditions collectively render the Veteran unable to secure or follow a substantially gainful occupation? 

A clear rationale for all opinions requested should be provided.  

6.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

7.  The RO will then readjudicate the Veteran's increased initial rating claim for diabetes.  Readjudication of the increased rating claim should include consideration of whether staged, separate ratings for complications of diabetes, and/or extraschedular evaluations are warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

8.  If the Veteran elects to pursue a TDIU claim, the AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If the claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for a VA examination if scheduled in connection with this Remand and to cooperate in the development of his case.  He is informed that failure to report for a scheduled VA examination without good cause may result in the denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



